Mr. Justice Taylor delivered the opinion of the court. - 3. Forcible entry and detainer, § 60*—when description of premises not materially defective. In an action of forcible entry and detainer, a description of the premises sought to be recovered as “a strip of land belonging to the east 40 acres taken off the east side of the north fraction of the northwest quarter of section nineteen (19),” held not materially defective where it appeared that all parties to the action knew exactly what property was intended to be designated. 4. Forcible entry and detainer, § 108*—what objection cannot be raised for first time on appeal. Objection that description of premises is defective cannot be raised for the first time on appeal.